DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4, 5, 8-9, 11 and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 10 of U.S. Patent No. 11198945, herein ‘945. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar electronic components.
Instant claim 1 requires an electronic component comprising: a component body; a base electrode that has a surface exposed from the component body and contains at least one of silver and copper; an alloy layer deposited directly on the surface of the base electrode; and a nickel layer deposited on a surface of the alloy layer, wherein the material of the alloy layer is an alloy containing nickel and tin, and an entire bottom surface of the base electrode is in direct contact with the component body.  These limitations are met but claims 1-4 and 10 of ‘945 which recite an electronic component comprising: an element main body; and at least a pair of outer electrodes on the element main body, wherein the outer electrodes each include an underlying electrode layer positioned to directly contact the element main body and a plating layer positioned to directly contact the underlying electrode layer, the plating layer includes a Ni—Sn alloy plating layer positioned to directly contact the underlying electrode layer [Claim1], wherein the underlying electrode layer contains one or more of Ag and Cu [Claims 2-3],  wherein the plating layer further includes a Ni plating layer and a Sn plating layer, and the Ni—Sn alloy plating layer, the Ni plating layer, and the Sn plating layer are positioned on the underlying electrode layer in this order [Claims 4, 10].  As both Instant claim 1 and claims 1-4 of ‘945 recite overlapping subject matter, they are patentably indistinct from one another and mutually obvious.  The limitations of Instant claim 2 are met by claim 1 of ‘945 with overlapping ranges. The limitations of Instant claim 4 are met by claim 7 of ‘945 with overlapping ranges.  The limitations of Instant claim 5 are met by claim 3 of ‘945.  The limitations for Instant claim 8 are met by claims 4 and 10 of ‘945 which teaches a tin layer on the nickel layer. The limitations of Instant claim 9 are met by claim 7 of ‘945 with overlapping ranges.  The limitations of Instant claim 11 are met by claim 3 of ‘945 with overlapping ranges.  The limitations of Instant claim 19 are met by claims 4 and 10 of ‘945 which teaches a tin layer on the nickel layer.  
Claims 6, 14 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 7,10 of U.S. Patent No. 11198945, herein ‘945 in view of Wada et al. (US 6,243,254 B1), herein Wada. 
‘945 does not expressly teach the base electrode contains glass.
Wada teaches a laminated ceramic capacitor (i.e., an electronic component) comprising a ceramic body (i.e., a component body) with outer/external electrodes composed of a base sintered layer and first and second plating layers that are formed on both ends to ceramic laminated body [Abstract, Col 3 lines 1-5, Col 4 lines 16-30, Fig. 1]. The base layer of the outer electrode is a sintered layer of glass, and conductive metal powders such as Ag, Pd, Pd-Ag, Cu or a Cu alloy [Col 3 lines 15, Col 5 lines 18-30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the glass containing Ag or Cu base layer of Wada as the base electrode layer of ‘945. One would have been motivated to do so this would be the simple substitution of one known Ag or Cu base electrode layer for another thus one would have had a reasonable expectation of success. Thus. the Ag or Cu base electrode layer of ‘945 modified by Wada contains glass.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishi et al.  (US 6,195,248 B1), herein Kunishi, in view of Itagaki et al. (US 2015/0054388 A1), herein Itagaki.


    PNG
    media_image1.png
    507
    837
    media_image1.png
    Greyscale

OA Fig. 1: Kunishi’s Figure 2.

In regards to claims 1 and 8, Kunishi teaches an electronic component comprising a laminated ceramic body (3) and external electrodes (4) [Abstract, Col 3 lines 3-17. Fig. 2 reproduced above].    The external electrodes comprise a foundation metal film (4a)   and an outer tin alloy plating film (4d) directly applied to the surface of the metal film [Abstract, Col 3 lines 3-17, Fig. 2].   The foundation metal film (4a)  has a surface exposed from the component body and contains silver or copper [ Col 1 lines 65-67, Fig. 2, claim 2].  The foundation metal film (4a)  is in direct contact with the component body.  The outer tin alloy plating film (4d) comprises Ni and Sn [Table 2 examples 6-12].  Kunishi further teaches a second metal film is applied on top of the tin alloy layer and a second tin alloy layer is applied on the second metal layer [Claim 16].  However, Kunishi does not teach that the second metal film comprises nickel.  
Itagaki teaches a ceramic electronic component which comprise first and second outer electrodes [Abstract].  Itagaki teaches a ceramic electronic component body (10) with outer electrodes (18a) and (18b) on the outer ends of the component body [0034, 0037, Fig. 4].  Fig. 4 is reproduced below.  The outer electrodes comprise underlying/base layers (38 a) and (38 b) which are made of Cu, Ni, Ag, Pd, an Ag-Pd alloy or Au [0039].  The entire bottom surface of the underlying/base layers of the electrode are in direct contact to the component body and has a surface exposed from the component body [0038, 0039, Fig. 4].  An alloy layer (46) which comprises a Ni-Sn alloy is positioned in the surface of the underlying/base layers [0055-0056, Fig. 4].  On top of the Ni-Sn alloy layer, a lower Ni plating layer (64) is present [0052, Fig. 4].  Itagaki teaches the Ni-plated film prevents solder leaching and functions as a barrier [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ni-plating layer of Itagaki as the second metal film of Kunishi.  One would have been motivated to do so based on the ability of the Ni-plating layer to prevent solder leaching and its function as a barrier.

In regards to claim 4, Kunishi does not teach the thickness of the tin alloy layer.   Itagaki further teaches the thickness of the Ni-Sn alloy layer (46) is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the range of thickness of the alloy layer of Kunishi.  One would have been motivated to do so as Itagaki teaches this a conventionally known range of an alloy layer in an external electrode and thus one would have had a reasonable expectation success.

In regards to claim 5, Kunishi further teaches that the metal foundation film is silver [Col 3 lines 53-67].

In regards to claim 7, Kunishi does not expressly teach that in the base/foundation electrode/layer, at least on the side toward the alloy layer contains tin.  However, the base/foundation metal film of Kunishi is expected to meet the limitation.  The alloy layer of Kunishi is a Sn-Ni alloy.  As set forth in the Instant Specifcation paragraphs 23-24, the first/base/foundation electrode layer is baked and then the alloy layer is plated on to the first electrode layer.  Tin from the alloy layer diffuses into the front side part of the base electrode.   Kunishi teaches substantially similar layers formed from similar methods, thus the tin from the alloy layer is expected to diffuse into the front side part of the base/foundation electrode/layer.  
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.


In regards to claim 13, Kunishi modified by Itagaki teaches the limitations of claim 4 as set forth above.  Kunishi further teaches that the metal foundation film is silver [Col 3 lines 53-67].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishi et al.  (US 6,195,248 B1), herein Kunishi, in view of Itagaki et al. (US 2015/0054388 A1), herein Itagaki, as applied to claims 1 and 4 above, and further in view of Wada et al. (US 6,243,254 B1) herein Wada.

In regards to claims 6 and 16, Kunishi modified by Itagaki does not expressly teach the base electrode contains glass.
Wada teaches a laminated ceramic capacitor (i.e., an electronic component) comprising a ceramic body (i.e., a component body) with outer/external electrodes composed of a base sintered layer and first and second plating layers that are formed on both ends to ceramic laminated body [Abstract, Col 3 lines 1-5, Col 4 lines 16-30, Fig. 1].  The base layer of the outer electrode is a sintered layer of glass, and conductive metal powders such as Ag, Pd, Pd-Ag, Cu or a Cu alloy [Col 3 lines 15, Col 5 lines 18-30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the glass containing Ag or Cu base/foundation layer of Wada as the base/foundation electrode layer of modified Kunishi.  One would have been motivated to do so this would be the simple substitution of one known Ag or Cu base electrode layer  for another thus one would have had a reasonable expectation of success.  Thus, the Ag or Cu base electrode layer of modified Kunishi modified by Wada contains glass.

Claims 1-2, 4-5, 7-9, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (US 2018/0286594 A1), herein Kim, in view of Itagaki et al. (US 2015/0054388 A1), herein Itagaki.



    PNG
    media_image2.png
    423
    639
    media_image2.png
    Greyscale

OA Fig. 2: Kim’s Figure 2

In regards to claim 1, Kim teaches a multilayer capacitor comprising a body and external electrodes (130, 140) that have a surface exposed from the body and the entire bottom surface of the base/resin layers (131, 141) are in direct contact with the surfaces of the body [Abstract, 0005-0006, 0041, 0047, Claim 1, Fig. 2 (reproduced above)].  The first layer comprises copper, nickel, silver, copper coated with silver or copper coated with tin [0061-0062, claim 5].  Disposed on the resin layers are the first electrode layers (132, 142) [0051].  The first electrode layer (132, 142) comprise copper, tin, nickel, palladium, gold or alloys thereof [0052].  The second electrode layers  (133, 143) are disposed on the first electrode layers [0083, claim 13].  The second electrode layers (133, 143) comprise by example Ni [0084, claim 13].  Kim teaches the first electrode layer disposed on the base resin layer is a Ni or tin alloy but does not expressly teach that the both Ni and tin are present in the alloy.
Itagaki teaches a ceramic electronic component which comprise first and second outer electrodes [Abstract].  Itagaki teaches a ceramic electronic component body (10) with outer electrodes (18a) and (18b) on the outer ends of the component body [0034, 0037, Fig. 4].  Fig. 4 is reproduced below.  The outer electrodes comprise underlying/base layers (38 a) and (38 b) which are made of Cu, Ni, Ag, Pd, an Ag-Pd alloy or Au [0039].  The entire bottom surface of the underlying/base layers of the electrode are in direct contact to the component body and has a surface exposed from the component body [0038, 0039, Fig. 4].  An alloy layer (46) which comprises a Ni-Sn alloy is positioned in the surface of the underlying/base layers [0055-0056, Fig. 4].  On top of the Ni-Sn alloy layer, a lower Ni plating layer (64) is present [0052, Fig. 4].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ni-Sn alloy of Itagaki as the Ni or tin alloy of Kim.  One would have been motivated to do so as would be the simple substitution for one known Ni alloy for another to obtain predictable results.

In regards to claim 2, Itagaki further teaches the Ni content of the Ni-Sn alloy is 13% or more.  This overlaps the claimed range of molar ratio of Ni.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 4, Kim does not teach a thickness of the first electrode alloy layer.  Itagaki further teaches the thickness of the Ni-Sn alloy layer is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the thickness range of the alloy layer of Kim.  One would have been motivated to do so as would be the simple substitution for one known thickness range of a Ni alloy layer for another to obtain predictable results.


In regards to claim 5, Kim further teaches the base electrode contains Ag [0061-0062, claim 5].  
Kim differs from claim 5 by teaching silver in a list of possible metals present in the base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Kim, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 7, Kim does not expressly teach that in the base/foundation electrode layer, at least on the side toward the alloy layer contains tin.  However, the base layer of Kim is expected to meet the limitation.  The alloy layer of modified Kim is a Sn-Ni alloy.  As set forth in the Instant Specification paragraphs 23-24, the first/base/foundation electrode layer is baked and then the alloy layer is plated on to the first electrode layer.  Tin from the alloy layer diffuses into the front side part of the base electrode.   Modified Kim teaches substantially similar layers formed from similar methods, thus the tin from the alloy layer is expected to diffuse into the front side part of the base/foundation electrode/layer.  See In re Best

In regards to claims 8, Kim further teaches a tin layer (134, 144) is plated on the nickel layer (133, 143) [0084, claims 13 and 26, Fig. 2].

In regards to claim 9, modified Kim teaches the limitations of claim 2 as set forth above.  Kim does not teach a thickness of the first electrode alloy layer.  Itagaki further teaches the thickness of the Ni-Sn alloy layer is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the thickness range of the alloy layer of Kim.  One would have been motivated to do so as would be the simple substitution for one known thickness range of a Ni alloy layer for another to obtain predictable results.

In regards to claim 11, modified Kim teaches the limitations of claim 2 as set forth above.  Kim further teaches the base electrode contains Ag [0061-0062, claim 5].  
Kim differs from claim 11 by teaching silver in a list of possible metals present in the base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Kim, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 13, modified Kim teaches the limitations of claim 4 as set forth above.  Kim further teaches the base electrode contains Ag [0061-0062, claim 5].  
Kim differs from claim 13 by teaching silver in a list of possible metals present in the base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Kim, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 17, Kim does not expressly teach that in the base/foundation electrode layer, at least on the side toward the alloy layer contains tin.  However, the base layer of Kim is expected to meet the limitation.  The alloy layer of modified Kim is a Sn-Ni alloy.  As set forth in the Instant Specification paragraphs 23-24, the first/base/foundation electrode layer is baked and then the alloy layer is plated on to the first electrode layer.  Tin from the alloy layer diffuses into the front side part of the base electrode.   Modified Kim teaches substantially similar layers formed from similar methods, thus the tin from the alloy layer is expected to diffuse into the front side part of the base/foundation electrode/layer.  See In re Best.


In regards to claims 19, modified Kim teaches the limitations of claim 2 as set forth above.  Kim further teaches a tin layer (134, 144) is plated on the nickel layer (133, 143) [0084, claims 13 and 26, Fig. 2].


Claims 3, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (US 2018/0286594 A1), herein Kim, in view of Itagaki et al. (US 2015/0054388 A1), herein Itagaki, as applied to claim 2 above, and further in view of Osada et al. (JP 2003303787 A) herein Osada.
The examiner has previously provided a machine translation of JP 2003303787 A.  The citations herein refer to the provided translation.
	

In regards to claim 3, Ikagaki does not teach expressly teach that the alloy includes Ni3Sn.
Osada teaches a nickel alloy which acts as a barrier layer when placed over a copper layer [Abstract].  The nickel alloy is a nickel-tin alloy [0007].  The nickel alloy has a tin content of 15 to 73 wt% with the balance being Ni [0008].  Osada further teaches that Ni3Sn is present in the alloy [0008, 0010-0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the nickel-tin alloy of Osada as the Ni-Sn alloy layer of modified Kim.  One would have been motivated to do so this would be the simple substitution of one known Ni-Sn alloy for another thus one would have had a reasonable expectation of success.  Additionally, one would have been motivated to do so for the barrier properties of the Ni-Sn alloy on the copper base electrode.  Thus, the Ni-Sn alloy of Kim modified by Itagaki and further modified by Osada contains Ni3Sn.

 In regards to claim 10, modified Kim teaches the limitations of claim 3 as set forth above.  Kim does not teach the thickness of the alloy layer.  Itagaki further teaches the thickness of the Ni-Sn alloy layer (46) is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the thickness range of the alloy layer of Kim.  One would have been motivated to do so as would be the simple substitution for one known thickness range of a Ni alloy layer for another to obtain predictable results.


In regards to claim 12, modified Kim teaches the limitations of claim 3 as set forth above. Kim further teaches the base electrode contains Ag [0061-0062, claim 5].  
Kim differs from claim 12 by teaching silver in a list of possible metals for the underlying/base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Kim, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 18, modified Kim teaches the limitations of claim 3 as set forth above.  Kim does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  However, the base electrode of modified Kim is expected to meet the limitation.  Modifed Kim through Itagaki further teaches that Cu and Sn are known to diffuse into one another [0063].  Thus, it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.

In regards to claims 20, modified Kim teaches the limitations of claim 3 as set forth above.  Kim further teaches a tin layer (134, 144) is plated on the nickel layer (133, 143) [0084, claims 13 and 26, Fig. 2].

Claims 1-2, 4, 6-9, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima  (US 2019/0088415 A1), in view of Itagaki et al. (US 2015/0054388 A1), herein Itagaki.


    PNG
    media_image3.png
    581
    912
    media_image3.png
    Greyscale

OA Fig. 3 Takashima’s Figure 3.

In regards to claim 1, Takashima teaches a ceramic electrotonic device that comprises a main body and external electrodes formed on the two edges faces [Abstract, Fig. 1].  The ground layer of the extrenal electrode (21) has a surfaced exposed from the main body and contains a metal such as Cu, Ni, Al (aluminum) or Zn (zinc). Alternatively, the main component of the ground layer (21) is an alloy of the metals (for example, an alloy of Cu and Ni) [0029, Fig. 2 ].  The entire bottom surface of the ground layer (21) are in direct contact with the surfaces of the body [Figs. 1-2].  Plating layers are formed on the ground layer.  The plating layers include a plurality of layers which comprise a metal such as Cu, Ni, Al, Zn, Sn (tin) or an alloy of them [0030, Fig. 2].  The second plated layer (23) is by example a Ni-plated layer.
  Takashima differs from claim 1 by teaching cooper in a list of possible metals for the ground  layers of the outer electrodes, such that it cannot be said that the Cu species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Takashima, including Cu.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
Takashima teaches the first plating layer (22) may be a Ni or Sn alloy but does not expressly teach that both are present in the alloy.
Itagaki teaches a ceramic electronic component which comprise first and second outer electrodes [Abstract].  Itagaki teaches a ceramic electronic component body (10) with outer electrodes (18a) and (18b) on the outer ends of the component body [0034, 0037, Fig. 4].  Fig. 4 is reproduced below.  The outer electrodes comprise underlying/base layers (38 a) and (38 b) which are made of Cu, Ni, Ag, Pd, an Ag-Pd alloy or Au [0039].  The entire bottom surface of the underlying/base layers of the electrode are in direct contact to the component body and has a surface exposed from the component body [0038, 0039, Fig. 4].  An alloy layer (46) which comprises a Ni-Sn alloy is positioned in the surface of the underlying/base layers [0055-0056, Fig. 4].  On top of the Ni-Sn alloy layer, a lower Ni plating layer (64) is present [0052, Fig. 4].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ni-Sn alloy of Itagaki as the Ni or Sn alloy of Takashima.  One would have been motivated to do so as would be the simple substitution for one known Ni alloy for another to obtain predictable results.

In regards to claim 2, Itagaki further teaches the Ni content of the Ni-Sn alloy is 13% or more.  This overlaps the claimed range of molar ratio of Ni.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 4,  Takashima does not teach the thickness of the alloy layer (22).  Itagaki further teaches the thickness of the Ni-Sn alloy layer is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the thickness range of the alloy layer of Takashima.  One would have been motivated to do so as would be the simple substitution for one known thickness range of a Ni alloy layer for another to obtain predictable results.


In regards to claim 6, Takashima further teaches the ground layer (21) contains glass [0029].

In regards to claim 7,  Takashima does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  The alloy layer is taught by Itagaki.  However, the base electrode of modified Takashima is expected to meet the limitation.  Modified Takashima through Itagaki further teaches that Cu and Sn are known to diffuse into one another and thus the Sn of the alloy layer is expected to diffuse into the Cu of the ground layer [0063].  Thus, it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.

In regards to claim 8,  Takashima further teaches a tin plating layer (25) is formed on the Ni plating layer (24) [0030, Fig. 3].

In regards to claim 9,  modified Takashima teaches the limitations of claim 2 as set forth above.  Takashima does not teach the thickness of the alloy layer (22).  Itagaki further teaches the thickness of the Ni-Sn alloy layer is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the thickness range of the alloy layer of Takashima.  One would have been motivated to do so as would be the simple substitution for one known thickness range of a Ni alloy layer for another to obtain predictable results.

In regards to claim 14, modified Takashima teaches the limitations of claim 2 as set forth above. Takashima further teaches the ground layer (21) contains glass [0029].

In regards to claim 16, modified Takashima teaches the limitations of claim 4 as set forth above. Takashima further teaches the ground layer (21) contains glass [0029].

In regards to claim 17, modified Takashima teaches the limitations of claim 2 as set forth above.  Takashima does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  The alloy layer is taught by Itagaki.  However, the base electrode of modified Takashima is expected to meet the limitation.  Modifed Takashima through Itagaki further teaches that Cu and Sn are known to diffuse into one another and thus the Sn of the alloy layer is expected to diffuse into the Cu of the ground layer [0063].  Thus, it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.

In regards to claim 19, modified Takashima teaches the limitations of claim 2 as set forth above.  Takashima further teaches a tin plating layer (25) is formed on the Ni plating layer (24) [0030, Fig. 3].


Claims 3, 10, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima  (US 2019/0088415 A1) in view of Itagaki et al. (US 2015/0054388 A1), herein Itagaki, as applied to claim 2 above, and further in view of Osada et al. (JP 2003303787 A) herein Osada.
The examiner has previously provided a machine translation of JP 2003303787 A.  The citations herein refer to the provided translation.
	

In regards to claim 3, Ikagaki does not teach expressly teach that the alloy includes Ni3Sn.
Osada teaches a nickel alloy which acts as a barrier layer when placed over a copper layer [Abstract].  The nickel alloy is a nickel-tin alloy [0007].  The nickel alloy has a tin content of 15 to 73 wt% with the balance being Ni [0008].  Osada further teaches that Ni3Sn is present in the alloy [0008, 0010-0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the nickel-tin alloy of Osada as the Ni-Sn alloy layer of modified Takashima.  One would have been motivated to do so this would be the simple substitution of one known Ni-Sn alloy for another thus one would have had a reasonable expectation of success.  Additionally, one would have been motivated to do so for the barrier properties of the Ni-Sn alloy on the copper base electrode.  Thus, the Ni-Sn alloy of Takashima modified by Itagaki and further modified by Osada contains Ni3Sn.

 In regards to claim 10, modified Takashima teaches the limitations of claim 3 as set forth above.  Takashima does not teach the thickness of the alloy layer (22).  Itagaki further teaches the thickness of the Ni-Sn alloy layer is 0.2-4 microns [0062].  The overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thickness range of the alloy layer taught by Itagaki as the thickness range of the alloy layer of Takashima.  One would have been motivated to do so as would be the simple substitution for one known thickness range of a Ni alloy layer for another to obtain predictable results.

In regards to claim 15, modified Takashima teaches the limitations of claim 3 as set forth above.  Takashima further teaches the ground layer (21) contains glass [0029].

In regards to claim 18, modified Takashima teaches the limitations of claim 3 as set forth above.  Takashima does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  The alloy layer is taught by Itagaki.  However, the base electrode of modified Takashima is expected to meet the limitation.  Modified Takashima through Itagaki further teaches that Cu and Sn are known to diffuse into one another and thus the Sn of the alloy layer is expected to diffuse into the Cu of the ground layer [0063].  Thus, it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.

In regards to claim 20, modified Takashima teaches the limitations of claim 3 as set forth above.  Takashima further teaches a tin plating layer (25) is formed on the Ni plating layer (24) [0030, Fig. 3].

Response to Arguments
Applicant’s arguments, see Pgs. 1-5, filed 04/12/2022, with respect to the rejections of claims based on Itagaki et al. (US 2015/0054388) as the primary reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made based on Kunishi et al.  (US 6,195,248 B1); Kim et al.  (US 2018/0286594 A1), and Takashima  (US 2019/0088415 A1) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784